Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 21, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154944                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 154944
                                                                   COA: 327179
                                                                   Livingston CC: 14-022070-FH
  JOSHUA QUINCY BURNS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 1, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 21, 2017
           d0614
                                                                              Clerk